Walker, J.
In this case the court instructed the jury as follows, to-wit:—“The defendant’s intestate, being the trustee of the plaintiff for the sale of the property under a chattel mortgage, had no right to bid off the property himself, and a sale made to himself upon such a bid was void, and vested no title to the property in him.”
This is not the law in this State. (See 6 Texas Reports, p. 174, Howard v. Davis; E. B. Scott v. T. W. Mann and others, opinion delivered at the last term of trie court, 33 Texas, 735; 10 Johnson, 185.) It is deemed unnecessary to refer to other authorities; the court misdirected the jury.
The judgment is reversed and the cause remanded.
Reversed and remanded.